Citation Nr: 0908540	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for sinusitis.

2.  Entitlement to an initial evaluation in excess of 0 
percent for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The Veteran had active military service from October 1993 to 
October 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for maxillary sinusitis and 
allergic rhinitis, assigning 0 percent evaluations, effective 
October 11, 2000.  

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.  

The Board remanded this case for additional development in 
April 2008.  


FINDINGS OF FACT

1.  The chronic sinusitis is manifested by computed 
tomography evidence of sinusitis, non-incapacitating episodes 
up to four times per year, treatment with antibiotics, some 
findings of purulent discharge, headaches, and pain, and cold 
symptoms with associated nasal congestion and drainage and 
occasional sneezing at least eight to nine times a year. 

2.  The allergic rhinitis is manifested by, at most, 20 
percent obstruction on the left and 80 percent obstruction on 
the right, with no nasal polyps.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for chronic sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, 
Diagnostic Code 6513 (2008).

2.  The criteria for an evaluation in excess of 0 percent for 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, 
Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006 and 
August 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in supplemental statements of the 
case dated in October 2007 and November 2008, following the 
provision of notice.  No fundamental unfairness is shown as a 
result of the untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

While the notice letters included the general criteria for 
submitting evidence that the sinusitis and allergic rhinitis 
disabilities were worse, the general procedure for assigning 
disability ratings, and the impact the disability had on the 
Veteran's employment, the letters did not notify the Veteran 
of the applicable rating criteria or that the Veteran should 
submit evidence of how the disabilities affect her daily 
life.  Thus, VA's duty to notify has not been satisfied with 
respect to VA's duty to notify her of the information and 
evidence necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Any VCAA notice errors did not affect the essential fairness 
of the adjudication, however, as VA has obtained all relevant 
evidence and the appellant has demonstrated actual knowledge 
of what was necessary to substantiate the claim.  Vazquez-
Flores, 22 Vet. App. at 48.  Specifically, the Veteran 
testified as to the effect her disabilities had on employment 
and daily life.  She also indicated how her disabilities 
affect her employment and daily life and noted the symptoms 
of her disabilities and how they related to the rating 
criteria on VA examinations in December 2005, September 2007, 
and October 2008.  Her representative also is presumed to 
have basic knowledge of the applicable criteria for the 
Veteran's claims and to have communicated this information to 
the claimant. See Overton v. Nicholson, 20 Vet. App. 427, 
438- 439.  These actions by the Veteran indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process regarding both the 
rating criteria for the disabilities and the effect of the 
disabilities on the Veteran's daily life.  As both actual 
knowledge of the Veteran's procedural rights and the evidence 
necessary to substantiate the claim have been demonstrated, 
and she has had a meaningful opportunity to participate in 
the development of her claim, the Board finds that no 
prejudice to the Veteran will result from proceeding with 
adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the disabilities at issue, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for chronic sinusitis and 
allergic rhinitis in January 2003, assigning 0 percent 
evaluations, effective October 11, 2000.  The Veteran 
contends that her disabilities are worse than reflected by 
these ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Sinusitis

The Veteran's chronic maxillary sinusitis is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6513.

Under Diagnostic Code 6513, which utilizes the general rating 
formula for sinusitis, a 0 percent evaluation is warranted 
when sinusitis is detected by x-ray only.  A 10 percent 
evaluation is warranted when the evidence demonstrates one or 
two incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514.

A March 2002 VA emergency room record shows the Veteran had 
complaints of typical migraine type headache.  An October 
2002 VA examination report shows complaints of cold symptoms 
with associated nasal congestion and drainage and occasional 
sneezing.  These colds happen at least eight to nine times a 
year and are associated sometimes with headaches of the left 
temporal area.  This condition does not affect her speech, 
but it is incapacitating because whenever she has these colds 
and cough she has to be out of work for a few days.  Sinus x-
rays showed partial opacification of the frontal sinuses, 
which might be secondary to sinusitis.  The diagnosis was 
cold and cough secondary to regular common colds secondary to 
viral infections and perennial allergic rhinitis with 
secondary chronic maxillary sinusitis found.

A January 2003 VA emergency room record shows complaints of 
nasal congestion and productive cough with yellow phlegm.  In 
August 2003, a VA medical record shows the Veteran indicated 
that she had chronic sinusitis for six years and had this 
present episode for two and a half weeks.  On objective 
evaluation, she had maxillary and frontal sinus pain and her 
eyes appeared glassy.  The assessment was chronic sinusitis.  
An October 2003 VA medical record shows an assessment of 
chronic migraine headache with sinusitis.  A December 2003 VA 
medical record shows the Veteran complained of sinus 
headaches.  She had three sinus infections in the last year 
with headaches, which was different from her migraine 
headaches and were associated with yellow, thick discharge 
from the nose.  She was given a prescription for Augmentin.

A December 2005 VA examination report shows a frontal 
maxillary sinusitis diagnosis made based on clinical 
findings.  The Veteran stated that she was given antibiotics 
for exacerbation of her sinus problems in January 2005.  She 
had a history of two incapacitating episodes per year lasting 
from six to eight hours.  She also had a near constant 
headache.  A December 2005 computed tomography (CT) scan of 
the sinuses showed no evidence for sinusitis.  The diagnosis 
was sinusitis, resolved.

In September 2007, a VA examination report shows the Veteran 
had been having flare-ups from sinusitis off and on and 
through the years, and the flare-ups had gotten worse.  Now 
she states that she has flare-ups about two to three times 
per week with nasal congestion involving both nostrils, 
postnasal drip, difficulty breathing, and headaches.  She 
stated that in the past year she missed work three times 
because of her sinusitis.  Examination of the maxillary 
sinuses revealed mild tenderness to palpation involving the 
maxillary sinuses bilaterally.  Physical examination of the 
nose revealed no purulent discharge.  The diagnosis was 
chronic maxillary sinusitis with recurrent acute 
exacerbations.

An October 2008 VA examination report shows the Veteran 
complained her sinusitis was becoming progressively worse.  
She had a history of incapacitating episodes about four in 
the past year with a duration of one to two days.  She had 
headaches and sinus pain and tenderness several times per 
year but less than monthly. A CT scan of the sinus was 
consistent with the presence of sinusitis, more severe in the 
left maxillary sinus.  Current treatment consisted of 
Azithromycin.  

The record shows a history of incapacitating episodes noted 
on the examination reports up to four times per year.  These 
were not shown to be prescribed by a physician as noted under 
the diagnostic criteria but they can be considered non-
incapacitating episodes.  The record also shows treatment 
with antibiotics, some findings of purulent discharge, 
headaches, and pain.  In evaluating the diagnostic criteria, 
the Veteran's symptoms more closely approximate the criteria 
for a 10 percent rating under Diagnostic Code 6513.  While 
the examination reports did not note three or more 
incapacitating episodes per year until 2007, the Veteran had 
a history of cold symptoms with associated nasal congestion 
and drainage and occasional sneezing at least eight to nine 
times a year in 2002, emergency room treatment for sinusitis 
in 2002 and 2003, three sinus infections per year reported in 
2003, and antibiotic prescriptions since 2003.  Thus, all 
doubt is resolved in the Veteran's favor that her chronic 
sinusitis warranted a 10 percent rating for the entire 
appeals period. 

The level of impairment associated with the chronic sinusitis 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 10 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

A 10 percent evaluation is assigned for chronic sinusitis.  
To the extent that any further increase is denied, the 
preponderance of the evidence is against the increased rating 
claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Allergic rhinitis

The Veteran's allergic rhinitis has been evaluated under 
Diagnostic Code 6522.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Allergic rhinitis without polyps, but with greater 
than 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants a 10 
percent rating.  Allergic rhinitis with polyps warrants a 30 
percent rating.

An October 2002 VA examination report shows that x-ray 
examination of the sinuses revealed a partial opacification 
of the frontal sinuses, which might be secondary to 
sinusitis.  The remainder of the paranasal sinuses was clear.  
The diagnosis was allergic rhinitis with secondary chronic 
maxillary sinusitis.

A December 2005 VA examination report shows that there was no 
nasal obstruction or nasal polyps present.  The diagnosis was 
seasonal allergic rhinitis.

A September 2007 VA examination report shows moderate nasal 
congestion noted bilaterally.  The nasal mucosa was 
erythematous and there was a 20 percent obstruction in the 
right nostril and 15 percent obstruction in the left nostril 
due to nasal congestion bilaterally.  However, there were no 
nasal polyps.  The diagnosis was chronic allergic rhinitis 
with recurrent acute exacerbations.

In October 2008, a VA examination report shows 10 percent 
nasal obstruction on the left and 80 percent nasal 
obstruction on the right.  There were no polyps.

These findings do not meet the criteria for a 10 percent 
evaluation under Diagnostic Code 6522, as there are no nasal 
polyps and the obstruction on both sides does not amount to 
50 percent.  Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31. 

The level of impairment associated with the allergic rhinitis 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 0 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The preponderance of the evidence is against the claim for an 
initial rating higher than 0 percent for allergic rhinitis; 
there is no doubt to be resolved; and an increased rating is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extra-schedular

The Veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran reported that her hoarseness could 
affect her job as a speech pathologist and that she had 
missed about three days from work in a year due to her 
chronic sinusitis and allergic rhinitis.  This does not rise 
to the level of marked interference with employment.  The 
record also does not show frequent periods of hospitalization 
due to chronic sinusitis and allergic rhinitis.  The current 
schedular criteria adequately compensate the Veteran for the 
current nature and extent of severity of the disabilities at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.










ORDER

Entitlement to an initial evaluation of 10 percent, but no 
higher, for sinusitis is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 0 percent 
for rhinitis is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


